 In the Matter Of CONTINENTAL OIL COMPANYandOIL WORKERSINTERNATIONAL UNIONCases Nos. C-627 and R-653CERTIFICATION OF REPRESENTATIVESJune 7,1939On May 9, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be conducted within twenty (20) days.from the date of the Direction, among the production employees ofContinental Oil Company at Salt Creek Field whose names appearedupon the pay roll of the respondent next preceding the date of theDirection, including head roustabouts, but excluding the productionforeman, the clerk, and employees engaged in the operation of thegas compression and reduction plant, to determine whether or notthey desired to be represented by Oil Workers International Unionfor the purposes of collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 24, 1939, under the direction and supervisionof the Regional Director for the Twenty-second Region.On May26, 1939, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report upon the secret ballot.No objections or excep-tions to the Intermediate Report were filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote ------------------------------- 23Total Number of Ballots Cast------------------------------- 23Total Number of Ballots Counted---------------------------- 23Total Number of Votes for Oil Workers International Union___ 12TotalNumber of Votes Against Oil Workers InternationalUnion----------------------------------------------------11Total Number of Blank Votes-------------------------------0Total Number of Void Ballots-------------------------------0Total Number of Challenged Votes---------------------------01 12 N. L.R. B. 789.13 N. L. R. B., No. 19.137 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDBy -virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY C]u TIFIED that Oil Workers International Union hasbeen selected by a majority of the production employees of Con-tinental Oil Company at Salt Creek Field, including head rousta-bouts, but excluding the production foreman, the clerk, and employeesengaged in the operation of the gas compression and reduction plantas their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, Oil Workers InternationalUnion is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to wages, rates of pay,hours of employment, and other conditions of employment.MR. WILLIAMM. LEISERSON took no part in the consideration ofthe above Certificationof Representatives.